SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

626
TP 11-01936
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF CARLOS ABREU, PETITIONER,

                      V                                             ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES, RESPONDENT.


CARLOS ABREU, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered September 22, 2011) to review determinations of
respondent. The determinations found after Tier III hearings that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determinations are unanimously
confirmed without costs and the petition is dismissed.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court